 In the MatterOf PILOTLESS PLANE DIVISION,FAIRCHILD ENGINE ANDAIRPLANECORPORATION,EMPLOYERandMETROPOLITAN FEDERATIONOF ARCHITECTS,ENGINEERS,CHEMISTS AND TECHNICIANS,LOCAL 231,UOPWA, CIO,PETITIONERCaseNo.;?-R-6697-Decided February 3,1947Mr. William E. Speeler,of Farmingdale, Long Island, N. Y., andMr. E. W. Lenk,of Jamaica, Long Island, N. Y., for the Employer.Messrs. Victor RabinowitzandThomas R. Sullivan,of New YorkCity, for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on August 9, 1946 and January 3, 1947,1 before SidneyReitman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERFairchild Engine and Aircraft Corporation, a Maryland corpora-tion, is engaged in the business of manufacturing and distributingaircraft and its component parts.For this purpose it maintains fivedivisions, one of which is the Pilotless Plane Division, solely involvedin this proceeding.This Division was formerly located in Jamaica,and is now located in Farmingdale, Long Island, New York.Part of the Employer's over-all operations, the Division is exclu-sively engaged in design and research on a special project for theUnited States Navy.From February 1, 1946, to July 31, 1946, the1After August 9, 1946, the Board ordered that the record be reopened for the purposeof receiving additional evidence.This evidence was adduced on January 3, 1947'On January 20, 1947, the Board denied the motiod of the UAW-CIO, Local #616, tointervene, to reopen the recordand to dismissthe petition, on the ground that it failedto produce proof of interest.72 N. L. R. B., No. 72.381 DECISIONS OF NATIONALLABOR RELATIONS BOARDDivision purchased aluminum, hardware, and related products, valuedat approximately $40,000, of which less than $3,000 worth came frompoints outside the State of New York.Devices to be used by theDivision in the special project have been furnished by the UnitedStates Navy; all such devices have come from points outside the Stateof New York. At various stages during the project, experimental unitsembodying designs have been delivered to the United States Navy atthe plant.All finished products go to the United States Navy, theDivision operating on a cost-plus-fixed-fee contract with the Navy.Parties to the contract, however, are the Employer itself and theUnited States Navy.The Division is under the ultimate control ofthe Empolyer's Board of Directors and under the immediate super-vision of the Employer's Vice President in charge of over-all opera-tions.All profits accruing from the work of the Division will bepooled with the other profits of the Employer for tax and dividendpurposes.Funds under the contract are advanced to the Employer, which allo-cates them to the Division.Although the Division has a separatebank account, funds therein are deposited by the Employer upon theirreceipt from the Navy.The present work of the Division is beingperformed with the view of doing actual production work if the ex-periments prove successful.The Board has previously taken juris-diction over other Divisions of the Employer.3We find, contrary to the Employer's contention, that the operationsof the Pilotless Plane Division, as part of the Employer's integratedenterprise, affect commerce within the meaning of the Act.4II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Matterof RangerAircraftDivision,61 N L R B 1187 ,Matter of Fairchild AircraftDivision,41 N L R B 521IN L R B. v Virginia Electric E Power Company,314 U S 469,affirming on thispoint 115 F (2d) 414 (C C A 4), enf'g 20 N L R B. 911,Williams Motor CompanyVN L R B, 128 F.(2d) 960 (C C A 8), enf'g 31 N L Ii E 715;N L R B v.Schmidt Baking Co Inc,122 F (2d) 162 (C C A 4),enf'g27 N. LR B_ 864. FAIRCHILD ENGINE AND AIRPLANE CORPORATIONIV.THE APPROPRIATE UNIT383We find, in accordance with the stipulation of the parties, that allemployees of the Engineering Department of the Employer's'Pilot-less Plane Division, excluding the chief engineer, assistant chief engi-neer, all section chief and assistant section chief engineers, all projectand assistant project engineers, all group engineers, all technical clerks,alloffice and clerical employees, all managerial employees, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.0V. THE DETERMINATION OF REPRESENTATIVESOn August 9, 1946, the first clay of the hearing, the Employer contended, contrary to the desires of the Petitioner, that an immediateelection should not be directed because (1) the Division would bemoved from Jamaica to Farmingdale; (2) following the removal thenumber of employees in the appropriate unit would be increased from80 to more than 200; and (3) due to the additional travel necessitatedby the removal, a large number of employees comprising the appro-priate unit would resign.The Employer therefore asked that theelection be deferred until December 1, 1946, or 30 days after the re-moval, whichever was later.Evidence adduced on January 3, 1947, the last day of the hearing(which was reopened by order of the Board), shows that the move hasbeen completed, and that, despite the resignation of between 20 and30 employees as a result of the removal, there were on January 3approximately 115 employees in the appropriate unit. Inasmuch asit is likely that by this time more than one-half of the full complementof employees in the appropriate unit is employed by the Employer, andin view of the fact that approximately 30 clays have elapsed since theremoval, we believe that an election should now be held.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Pilotless Plane Division, Fair-child Engine and Airplane Corporation, Jamaica, Long Island, NewYork, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,731242-47-vol 7226 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of Na-tional Labor Relations Board Rules and Regulations-Series 4, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Metropolitan Federation of Architects, Engineers, Chemists andTechnicians, Local 231, UOPWVA, CIO, for the purposes of collectivebargaining.